Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 16, drawn to “a curable composition” (claims 1-13) and “an article coated with the curable composition” (claim 16), classified in C08G 18/4081, C08G 18/807. 
II. Claims 14 and 15, drawn to “a process for bonding a first substrate to a second substrate”, classified in C09J 5/00.
3.	The inventions are independent or distinct, each from the other because:
4.	Inventions I (i.e., curable composition) and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group I can be used in a materially different process of using that product, such as bonding with a molding process, or a non-bonding process. 
5.	Inventions II and I (article coated with the curable composition) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product (an article coated with the curable composition) can be made by another and materially different process, such as a process involving a molding step. 
6.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and/or
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
8.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
9.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
9.	During a telephone conversation with Ms. Mary Cameron on June 7, 2022, a provisional election was made with traverse to prosecute the invention of Group I (claims 1-13 and 16). Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14 and 15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
10.	The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
11.	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1-13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-13, 16, and 18-20 of co-pending U.S. Application no. 15/892,631 (hereinafter referred to as “US Appl. ‘631; corresponding to US PG PUB 2018/0163101) in view of Nakane et al. (US 5,661,219). 
 	The claims of US Appl. ‘631 and the present application are both directed to a curable composition comprising at least one hydroxyl-group containing resin that may be selected from, among other things, polyvinyl alcohol, polyvinyl butyral, epoxy resin or phenoxy resin, at least one nitroso-containing compound or at least one nitroso precursor compound, and at least one blocked isocyanate (Compare claims 1-2 and 18-20 of US Appl. ‘631 with claims 1 and 2 of the present application).  The claims of the present application and US Appl. ‘631 also recite that their compositions further comprise carbon black, organic solvent, and hydrophobic silica in an amount of 2-25wt% of the total weight of the curable composition (Compare claims 1, 8, and 12-13 of US Appl. ‘631 with claims 8 and 12-13 of the present application).  The claims of US Appl. ‘631, like the present application, recite the use of hydroxyl group containing resin having a hydroxyl content of 1-35 wt% of the total weight of the hydroxy group containing resin and 0.1-10 wt% of the blocked isocyanate based on the total weight of the composition, nitroso containing compound that is an aromatic nitroso-containing compound or an aromatic nitroso precursor compound having at least one alkoxy silane moiety (Compare claims 4-6 and 9 of the present application with claims 4-6 and 9 of US Appl. ‘631).  The claims of US Appl. ‘631 further recite the presence of 1-20 wt% of the hydroxyl group containing resin and 1-30 wt% of nitroso-containing compound or nitroso precursor compound, inclusive of the presently claimed amounts of 0.5-20 wt. % of hydroxyl group containing resin and 1-60 wt% of nitroso precursor compound and nitroso containing compound (Compare claims 3 and 7 of the present application with claims 3 and 7 of US Appl. ‘631).  Moreover, the claim of US Appl. ‘631 recite a bonded assembly bonded together by the use of the curable composition mentioned above which corresponds to the presently claimed article coated (bonded) with the curable composition (Compare claim 16 of US Appl. ‘631 with claim 16 of the present application). 
	However, the claims of the US Appl. ‘631 do not specifically mention the addition of at least one crystallization germ (i.e., glass powder1), much less its particular amount as required by claims 1 and 10-11 of the present application.
	Nevertheless, Nakane et al. disclose the use of 0-400 parts by weight of glass powder (corresponding to the presently claimed crystallization germ) as an additive in a curable composition useful for preparing articles and coated articles having desired properties (Col. 1, lines 5-25, Col. 31, lines 45-66, and Col. 32, lines 20-41). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the presently claimed amount of glass powder (crystallization germ) additive taught by Nakane et al. in the curable composition of US Appl. ‘631, with a reasonable expectation of successfully preparing advantageous articles and coated articles. 
This is a provisional nonstatutory double patenting rejection.

Claim Objections
13.	Claims 3, 7-9, and 11 are objected to because of the following informalities:  
	As to Claims 3, 7-9, and 11: The applicants are advised to replace the claimed term “the composition” with the new phrase “the curable composition” to be consistent in language. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1-7, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al (US 2016/0347974) in view of Nakane et al. (US 5,661,219). 
	The claims are directed to a curable composition comprising at least one hydroxyl group containing resin, at least one nitroso-containing compound or at least one nitroso precursor compound, at least one blocked isocyanate and at least one crystallization germ. 
According to page 24, paragraphs [0079]-[0080] of the present specification, the claimed crystallization germ may include, among other things, glass particles, e.g., glass powder.  
	As to Claims 1-7, 10-13, and 16: Nolan et al. disclose a curable composition suitable for preparing an article coated with the same, comprising at least one aromatic nitroso or at least one aromatic nitroso precursor compound or combinations thereof; and a film former component comprising at least one non-halogenated hydroxy group-containing resin, e.g., polycellulose acetate butyrate (Paragraphs [0019]-[0022], [0029] and [0341]-[0342]).  Nolan et al. also disclose that the aromatic nitroso containing compound or aromatic nitroso precursor compound comprises at least one alkoxy silane moiety and at least one moiety selected from an aromatic nitroso or an aromatic nitroso precursor compound (Paragraphs [0090] and [0096], and see also claim 49 of Nolan et al.).  Nolan et al. further disclose that the nitroso-containing compound or nitroso precursor compound is present in an amount of 1-10 wt% and the hydroxyl group containing resin is present in an amount of 0.5-10 wt% based on the total weight of the curable composition (Paragraphs [0030]-[0031] and [0092]), which overlaps with the claimed 1-60 wt% of nitroso containing compound or nitroso precursor compound 0.5-20 wt. %  of hydroxyl group containing resin.  Moreover, Nolan et al. disclose that the non-halogenated hydroxy group-containing resin may have a hydroxy content of from about 5 to 35 wt% of the total weight of the non-halogenated hydroxy group-containing resin (Paragraph [0031]), inclusive of the claimed hydroxy content of 1-35 wt% of the total weight of the hydroxy group containing resin.  Additionally, Nolan et al. disclose that its curable composition may further comprise carbon black and organic solvent (Paragraphs [0071] and [0115]).  
	However, Nolan et al. do not specifically mention the addition of at least one blocked isocyanate and at least one crystallization germ (i.e., glass particles or powder), much less their particular amounts, as required by claims 1 and 10-11. 
	Nevertheless, Nakane et al. disclose the use of a compound having blocked isocyanate group and 0-400 parts by weight of glass powder (corresponding to the presently claimed crystallization germ) as an additive in a curable composition useful for preparing articles and coated articles having desired properties (Col. 1, lines 5-25, Col. 10, lines 20-45, Col. 31, lines 45-66, and Col. 32, lines 20-41). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the blocked isocyanate compound and glass powder (crystallization germ) additive in the claimed amount, as taught by Nakane et al., in the curable composition discussed in Nolan et al., with a reasonable expectation of successfully preparing advantageous articles and coated articles.
	
15.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al (US 2016/0347974) in view of Nakane et al. (US 5,661,219) as applied to claims 1-7, 10-13 and 16 above, and further in view of Wakabayashi et al. (US 2010/0152373). 
	The disclosures with respect to Nolan et al. and Nakane et al. in paragraph 14 are incorporated here by reference.
	While Nolan et al. disclose the addition of silica in their curable composition (Paragraph [0116]), they do not specify the silica as a hydrophobic silica or its particular amount as required by claim 8. 
	Nevertheless, Wakabayashi et al. disclose the use of 1-200 parts by weight of fillers including hydrophobic silica in a curable composition for the purposes of preparing desired articles (Paragraphs [0169]-[0171], and see also abstract).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the claimed amount of fillers including hydrophobic silica taught by Wakabayashi et al. in the curable composition suggested by Nolan et al. and Nakane et al., with a reasonable expectation of successfully obtaining desired articles. 

16.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al (US 2016/0347974) in view of Nakane et al. (US 5,661,219) as applied to claims 1-7, 10-13 and 16 above, and further in view of Shimura et al. (WO 2015/068703; utilizing US 2016/0237282 as its English equivalent).
	It is noted that Shimura et al. (WO 2015/068703) is used for date purposes only, and all paragraph numbers cited below refer to its English equivalent, i.e., US 2016/0237282, since WO 2015/068703 is in Japanese. 
	The disclosures with respect to Nolan et al. and Nakane et al. in paragraph 14 are incorporated here by reference.  They do not specify the particular amount of blocked isocyanate compound used in their curable composition as required by claim 9. 
	However, Shimura et al. disclose using 1-30 parts by weight of blocked isocyanate compound in a curable composition for the purposes of improving the toughness of the resulting cured article (Paragraphs [0061]-[0069] and see also abstract).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount of blocked isocyanate compound taught by Shimura et al. in the curable composition suggested by Nolan et al. and Nakane et al., with a reasonable expectation of successfully enhancing the toughness of the resultant articles.

Correspondence
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to page 24, paragraphs [0079]-[0080] of the present specification, the claimed crystallization germ may include, among other things, glass particles, e.g., glass powder.